Culver, P. J.,
The record of the proceedings to recover possession of certain real estate, before two justices of the peace and Í2 jurors under the Act of March 21,1772,1 Sm. L. 370, appears to be regular in all particulars.
The record shows that defendants were tenants under a lease from plaintiff which provided as follows:
“For the term of one month from December 1,1939, to and including January 1, 1940, and thereafter from month to month until terminated by written notice of termination delivered to either party hereto by the other party at least thirty days prior to the date fixed for termination in such notice, at a certain rent of $268 a month.”
The record further shows that on June 29, 1940, a written notice was personally delivered to both defendants, notifying them that the lease was terminated, effective August 1,1940, and requesting that they quit and deliver such premises on or before August 1, 1940, by which notice the said lease became fully terminated.
The record further shows that after August 1, 1940, proceedings were begun and resulted favorably to plaintiff and the premises were delivered to plaintiff.
While the original act provides for three months’ notice, this was amended by the Act of March 31,1905, P. L. 87, fixing the notice at 30 days. The principal exception relied upon is that no notice was given after the expiration or termination of the tenancy, it being contended that *594in order to give jurisdiction under the act invoked there must have been three months’ notice (now 30 days’ notice) given after the termination of the tenancy before the institution of the proceedings. We are not convinced of the correctness of this contention. We are satisfied that giving of the notice on June 29th, terminating the tenancy and requiring surrender of possession on August 1st, was sufficient to meet the requirements of the act. This act of assembly has been the subject of many litigated cases and we are of opinion that our conclusions are in harmony with the authoritative opinions on the subject.

Order

And now, to wit, October 7, 1940, after due and careful consideration, the exceptions filed are dismissed and the proceedings before the two justices of the peace are sustained.